Citation Nr: 0002988	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to (service-connected) post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to April 
1946.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1996, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.  


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder, evaluated as 100 percent 
disabling.

2.  The veteran's cardiovascular disease is not causally 
related to service-connected post-traumatic stress disorder. 


CONCLUSION OF LAW

The veteran's cardiovascular disease is not proximately due 
to or the result of service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of service clinical records reveals that, in October 
1944, the veteran was seen for what he described as a "heart 
attack."  A physical examination at that time revealed no 
evidence of pathology, but rather of a "nervous attack."  No 
pertinent cardiovascular diagnosis was noted.  

In December 1945, the veteran stated that he felt as if his 
chest were "crushed."  A physical examination of the heart 
conducted at that time was negative, with no change in 
respiration or pulse following pressure over the carotid 
sinus.  No pertinent diagnosis was noted.  

A service separation examination conducted in April 1946 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of cardiovascular disease.  

Department of Veterans Affairs (VA) general medical 
examinations in August 1948 and November 1949 were similarly 
negative for evidence of cardiovascular disease.  

In a private medical certificate of November 1949, it was 
noted that the veteran had been seen for complaints of pain 
and pressure in the epigastrium.  Physical examination of the 
veteran's heart, lungs, and abdomen conducted at that time 
was essentially normal, and no pertinent diagnosis was noted.  

During the course of a private medical consultation in August 
1970, it was noted that, for the previous 10 days, the 
veteran had noted an irregularity of his pulse accompanied by 
some dizziness, in particular, when bending over and getting 
up from a stooped position, or when straining or lifting 
heavy objects.  On physical examination, the veteran's chest 
was symmetrical, though his heart was "slightly irregular and 
somewhat distant."  No pertinent diagnosis was noted.

On VA fee basis examination in November 1973, the veteran 
stated that, while in service, he was transferred to Korea, 
following which he experienced fever, abdominal distress, 
sweating, and a "pounding of the heart."  The veteran further 
commented that he had "been to at least 20 doctors" regarding 
his complaints, including "racing of the heart."  The veteran 
stated that his heart felt "as if it were going to quit."  
Reportedly, this began shortly following his discharge from 
service in 1946.  According to the veteran, he had been 
hospitalized in early July 1973 for a period of nine days for 
what he described as "a heart attack."  At this time, he had 
chest pains radiating into his arms, and was also very 
nervous.  According to the veteran, he continued to awaken 
"with his heart racing," but without the severe pain which he 
experienced in July 1973.  Occasionally, he suffered some 
"dull ache" in his left chest, though this usually came on 
"with nervousness."  

On physical examination, the veteran's blood pressure was 
130/90 in both arms in the sitting position.  The pulses in 
his neck were equal bilaterally, and his chest was clear to 
percussion and auscultation.  The veteran's heart rate and 
rhythm were regular, with no apparent murmurs or cardiac 
enlargement.  Electrocardiographic examination taken at rest 
showed no significant abnormality.

Following examination, the veteran was described as suffering 
recurrent bouts of nervousness and apparent tachycardia.  
While in July 1973, he received treatment for an apparent 
heart attack, there was no evidence of any scar on current 
electrocardiogram indicating an old myocardial infarction.  
His current electrocardiogram was, in fact, normal.  In the 
opinion of the examiner, the veteran's "most likely 
diagnosis" was of marked anxiety with some underlying 
depression and recurrent bouts of probable paroxysmal 
tachycardia.  There was no evidence of any arteriosclerotic 
heart disease or hypertension, and no evidence of any other 
medical problem.  

In correspondence of mid-September 1974, the veteran's 
private physician gave clinical impressions of observation 
for chest pain, rule out ischemic heart disease; a history of 
intermittent cardiac arrhythmias, of unspecified type, to be 
further evaluated; and of an ill-defined neuropsychiatric 
disorder, previously documented.  In the opinion of the 
veteran's private physician, he was a "most difficult person 
to obtain a reasonably clear history from or to make any 
sense of his story or findings." 

Approximately one week later, the veteran's private physician 
wrote that, during the course of a multistage treadmill test, 
the veteran did not develop any ischemic response to 
exercise, nor were there any exercise-induced arrhythmias.  
In the opinion of the examiner, the veteran had reasonable 
exercise tolerance.  Additionally noted was that, while the 
veteran was not describing typical angina, he did have an 
episode of chest tightness, which raised that possibility.  
Apparently, the veteran had previously experienced paroxysmal 
atrial fibrillation.  

In correspondence dated in late September 1974, the veteran's 
private physician wrote that, following a review of the 
veteran's previous records, he (the veteran) did in fact 
experience paroxysmal atrial fibrillation.  

During the course of a private psychiatric examination in 
April 1979, the veteran  complained of his "pulse going 
haywire," which appeared to be his reference to an irregular 
heartbeat.  According to the veteran, he had been in the 
hospital on two different occasions, where cardiologists said 
"there was nothing wrong with his heart."  

At the time of a private psychiatric examination in September 
1979, the veteran gave a history of an on-the-job injury in 
August 1973, at which time he injured his low back.  While 
undergoing treatment for this injury in the spring of 1977, 
he was reportedly discharged early due to "cardiac 
difficulties."  At that time, it was recommended that the 
veteran undergo electroshock to the heart to convert his 
apparent arrhythmia.  However, following a second medical 
opinion, it was decided that the veteran could be managed 
conservatively.  Regarding his past history, the veteran 
stated that his heart difficulties began following his injury 
of August 1973, and that he had experienced similar 
difficulties following an earlier injury in 1964.  The 
veteran described his heart difficulty as an apparent 
arrhythmia of ectopic beat time.  Otherwise, he had suffered 
no major medical illnesses, surgeries, or fractures.  

In correspondence of May 1991, the veteran's private 
physicians wrote that his (the veteran's) present problems 
were unrelated to "shell shock" during World War II.  

During the course of a VA mental status examination in 
September 1991, the veteran gave a history of coronary artery 
disease, for which he was receiving medication.  

In correspondence of July 1993, the veteran's private 
physician wrote that the veteran was under his care for 
atherosclerotic heart disease and that, at times, he (the 
veteran) described a "sharp, stabbing-type of chest pain."  
Additionally noted was that the veteran was being treated for 
post-traumatic stress syndrome.  In the opinion of the 
veteran's private physician, his (the veteran's) pain was 
"probably anxiety-induced."  

In correspondence of August 1993, the veteran's private 
physician wrote that the veteran was being followed for 
organic heart disease, including arteriosclerotic coronary 
artery disease, with a remote myocardial infarction in 1972; 
hypertensive cardiovascular disease, with previous congestive 
heart failure, now compensated; and chronic atrial 
fibrillation of over 20 years' duration with a history of 
embolic CVA.  In addition, the veteran apparently suffered 
from post-traumatic stress syndrome.  

Correspondence from a private physician dated in October 1993 
is significant for a clinical impression of a limited 
treadmill (test), with hypertensive blood pressure response, 
and nondiagnostic ST changes.  

Following a period of VA hospitalization in April 1994, the 
veteran received pertinent diagnoses of angina 
pectoris/coronary artery disease; atrial fibrillation; and 
post-traumatic stress disorder/anxiety.  

During the course of VA outpatient treatment in May 1994, the 
veteran complained of severe angina at times, in particular, 
when waking up from "bad dreams" due to post-traumatic stress 
disorder.  The clinical assessment was of severe angina, 
Class IV, Canadian classification; and post-traumatic stress 
disorder, followed at the American Lake (VAMC).  

Following a period of VA hospitalization during the months of 
June and July 1994, the veteran received pertinent diagnoses 
of post-traumatic stress disorder, major depression, coronary 
artery disease with angina (post-coronary artery bypass 
graft), and hypertension.  

In a statement of November 1996, the veteran's private 
physician wrote that the veteran suffered from coronary 
artery disease which "had been stress aggravated in the 
past."  

Following a review of the veteran's chart, a VA specialist in 
the field of cardiovascular disease, in February 1997, noted 
the following:  

The patient has had paroxysmal atrial 
fibrillation and, more recently, chronic 
atrial fibrillation since 1972, and a 
similar long history of hypertension.  In 
the records, there are allusions to a 
myocardial infarction in 1972, but there 
are no records to support such an event.  
An electrocardiogram dated March 30, 1994 
does not show any evidence for prior 
myocardial infarction, and a left 
ventricular angiogram on December 27, 
1993 does not show evidence for a prior 
infarction.  There is no history of 
diabetes, elevated lipids, or tobacco 
use.  The first documented presence of 
coronary artery disease is from a heart 
catheterization on December 27, 1993, 
which demonstrated minor irregularities 
of the right and circumflex coronary 
arteries, and a high grade (90%) left 
anterior descending coronary stenosis, 
and a more distal 70% lesion.  The 
patient subsequently had angioplasty of 
lesions.  The patient had repeated 
angioplasties to the left anterior 
descending lesions and, finally, coronary 
artery bypass surgery to the left 
anterior descending in July 1994.  The 
patient has been on various 
antihypertensive medications for a number 
of years.  

Summary of Chart Review.  The patient has 
well-documented hypertension and 
atherosclerotic coronary artery disease, 
and chronic atrial fibrillation.  

In response to a question regarding the etiologic 
relationship between post-traumatic stress disorder and the 
veteran's cardiovascular disease, the physician commented 
that:

There is no known or recognized etiologic 
relationship between post-traumatic 
stress disorder and cardiovascular 
disorders.  None of the major textbooks 
on cardiovascular medicine include post-
traumatic stress disorder as an etiologic 
factor in atherosclerotic or hypertensive 
cardiovascular disease.  A literature 
search in the National Library of 
Medicine Database back to 1980 searching 
on the key word post-traumatic stress 
disorder resulted in 934 references.  
Searching on the Major and Minor subject 
headings of heart or cardiac or heart 
diseases resulted in only 19 references.  
There were no matches searching on 
atherosclerosis or hypertension.  A 
search on the key words post-traumatic 
stress disorder and cardiac or heart 
diseases produced 26 references.  The 
majority of these do not provide any 
useful information regarding potential 
relationship between post-traumatic 
stress disorder and the etiology of heart 
disease.  There are a few relevant 
studies, however, the first of these by 
Eberly and Engdahl in Hospital and 
Community Psychiatry, 1991; 42:807-813, 
compared former prisoners of war with 
general population groups, and found 
there were no differences in the rates of 
hypertension, diabetes, or myocardial 
infarction, although the rate of post-
traumatic stress disorder was 
considerably elevated.  McFall et al in 
Biology and Psychiatry 1992; 31:50-56 
looked at measures of basal sympatho-
adrenal function, including plasma 
norepinephrine and epinephrine as well as 
heart rate and blood pressure, in post-
traumatic stress disorder subjects, and 
compared them to controls.  There was no 
difference in the basal sympathetic tone 
between the post-traumatic stress 
disorder subjects and the controls, 
although the post-traumatic stress 
disorder subjects had a more exaggerated 
response to laboratory stressors than did 
the controls.  The findings of normal 
basal sympatho-adrenal function would 
mitigate against this being a cause for 
hypertension.  Bremner et al provided a 
review of the noradrenergic mechanisms in 
stress and in anxiety in Synapse 1996; 
23:39-51.  In this extensive literature 
review with 118 references, the authors 
concluded these studies provide evidence 
for increased noradrenergic 
responsiveness in panic and 
post-traumatic stress disorder, although 
there does not appear to be alternation 
in base line noradrenergic function in 
these patients.  

Thus, currently there does not appear to 
be any etiologic relationship between 
post-traumatic stress disorder and any of 
the cardiovascular diseases present in 
this patient.  

In response to the question whether post-traumatic stress 
disorder affects the cardiovascular disorder by increasing or 
otherwise accelerating the cardiovascular disorders, the 
physician responded:

From the reviews noted above, it is 
possible to extrapolate that the 
patient's symptoms of angina pectoris 
might be exacerbated during a period of 
acute post-traumatic stress disorder 
decompensation or during flashbacks.  
However, these symptoms would last only 
as long as the post-traumatic stress 
disorder episode lasted.  A prolonged 
post-traumatic stress disorder episode 
associated with an excessive outpouring 
of catecholamines with resultant 
exacerbation of the hypertension could 
potentially result in atherosclerotic 
plaque rupture and coronary thrombosis.  
To date, this does not appear to have 
occurred in this patient.  

In response to a request to define the level of 
cardiovascular disability attributable to aggravation by 
post-traumatic stress disorder, the examiner commented:

This question is not answerable.  

In correspondence of late May 1997, the veteran's private 
physician wrote that the veteran was "apparently going 
through the VA Board of Veterans' Appeals for coverage for 
post-traumatic stress disorder denying relationship or 
bearing to his cardiovascular status."  In the opinion of the 
veteran's physician, their (presumably, the VA's) direct 
statements that the two were not related really "had little 
bearing and truth."  He further commented that "it is one of 
those disorders that is hard to prove one way or the other, 
but stress always plays a role with deteriorating risk factor 
control, and, in that manner, certainly can be aggravated."  

In October 1999, the Board sought the opinion of an 
independent medical expert regarding the nature and etiology 
of the veteran's cardiovascular disease.  That expert, in 
correspondence of late December 1999, responded as follows:  

This patient has a history of coronary 
artery disease, with coronary artery 
bypass graft surgery in 1994 after a 
percutaneous transluminal angioplasty.  
He has a history of atrial fibrillation, 
which initially was paroxysmal, but has 
been chronic for many years.  He has a 
long history of hypertension.  He 
apparently had a CVA in 1977 resulting in 
left arm weakness, and a subsequent CVA 
in 1994 causing visual deficits.  He has 
a history of post-traumatic stress 
disorder dating to trauma that developed 
during combat in the Philippines during 
World War II.  This apparently surfaced 
in 1964 secondary to a back injury and 
resulting stress.  He is currently 
considered 100 percent service connected 
for post-traumatic stress disorder, and 
he would like to be service connected for 
cardiovascular problems as well.  To 
summarize his cardiovascular disorders, 
he has chronic coronary artery disease, 
chronic atrial fibrillation, and 
hypertension.  

He has in fact been evaluated for service 
connection for cardiovascular disease 
repeatedly in the past, and has been 
denied on all occasions.  These include 
denials dated from December 5, 1973, 
February 28, 1994, June 14, 1995, as well 
as apparently others.  The most recent 
evaluation was by Dr. James H. Caldwell, 
M.D., of February 19, 1997.  Dr. Caldwell 
judged his cardiac ailments not to be 
service connected.  Dr. Caldwell included 
a concise review of the literature of the 
relationship of post-traumatic stress 
disorder to cardiovascular disease.  The 
conclusion was that there is little or no 
evidence in the literature to support a 
connection between the presence of post-
traumatic stress disorder and 
cardiovascular disease.  However, a 
subsequent evaluation by Dr. John P. 
Nagle of May 27, 1997 stated that the 
relationship between post-traumatic 
stress disorder and this patient's heart 
disease was uncertain; this opinion led 
to the current outside review.  

In my opinion, the weight of the evidence 
favors the opinion supported by Dr. 
Caldwell.  This patient's traumatic 
experience occurred during World War II, 
preceding by at least 20 years any 
objective development of cardiovascular 
disease.  Although the presence of post-
traumatic stress disorder seems well 
established, there seems to be no 
evidence at all that the post-traumatic 
stress disorder led to the heart disease 
in any way.  There is also no evidence 
that the post-traumatic stress disorder 
contributed in any way to exacerbation of 
the cardiac disease.  This has been 
established repeatedly on previous 
evaluations, and there does not seem to 
be any new developments or other data 
that support having a different opinion.  
Therefore, I do not believe the post-
traumatic stress disorder and it's 
symptomatology directly caused any of the 
patient's cardiovascular disorders, and I 
do not believe that any of his 
cardiovascular disorders accelerated or 
increased in severity or accelerated in 
progress as the result of the post-
traumatic stress disorder.  

Analysis

At the outset, the Board notes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Finally, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998). 

In the present case, service medical records fail to 
demonstrate the presence of chronic cardiovascular disease.  
While in October 1944, during the veteran's period of active 
military service, he gave a history of a "heart attack," a 
physical examination conducted at that time failed to reveal 
evidence of cardiovascular pathology.  Moreover, an 
examination of the veteran's heart conducted in December of 
the following year was essentially negative, with no change 
in respiration or pulse following pressure over the carotid 
sinus.  On service separation examination in April 1946, the 
veteran's cardiovascular system was within normal limits, and 
no pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of arguably chronic cardiovascular 
pathology is revealed by private medical records dated in 
1974, almost 30 years following the veteran's discharge from 
service, at which time there was noted the presence of atrial 
fibrillation.  Coronary artery disease was first noted no 
earlier than 1991, 45 years following the veteran's service 
separation.  

The veteran argues that his current cardiovascular disease is 
by and large the product of his service-connected post-
traumatic stress disorder.  In that regard, there are of 
record various statements from one of the veteran's private 
physicians to the effect that the veteran's cardiovascular 
disease has, at a minimum, been "aggravated" by his 
service-connected post-traumatic stress disorder.  However, a 
VA specialist in cardiovascular disease, following a full 
review of the veteran's chart, was of the opinion that there 
was no etiologic relationship between the veteran's post-
traumatic stress disorder and his cardiovascular disease.  
While the veteran's symptoms of angina pectoris "might" be 
exacerbated during a period of acute post-traumatic stress 
disorder decompensation or flashbacks, these symptoms would 
last "only as long as the post-traumatic stress disorder 
episode lasted."  

The Board observes that, in December 1999, an independent 
medical expert, after having reviewed the veteran's entire 
claims folder, was essentially in agreement with the 
aforementioned VA specialist, including the conclusion that 
there was "little or no evidence in the literature to support 
a connection between the presence of post-traumatic stress 
disorder and cardiovascular disease."  In the opinion of the 
medical expert, the weight of the evidence favored the 
conclusion that there was no relationship between the 
veteran's cardiovascular disease and his service-connected 
post-traumatic stress disorder.  This conclusion was 
buttressed by the fact that the veteran's traumatic 
experience occurred during World War II, preceding by at 
least 20 years any objective development of cardiovascular 
disease.  Moreover, there was no evidence that post-traumatic 
stress disorder "led to heart disease," or "contributed in 
any way to exacerbation of (the veteran's) cardiac disease."  
Following a review of the entire evidence of record, the 
medical expert was of the opinion that the veteran's post-
traumatic stress disorder and its symptomatology did not 
directly cause any of the veteran's cardiovascular disorders, 
nor were his cardiovascular disorders accelerated or 
increased in severity, or "accelerated in progress as a 
result of post-traumatic stress disorder."  

ORDER

Service connection for cardiovascular disease is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

